DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the Applicant’s Supplemental Amendment/Remark filed on December 17, 2020.  Claims 1-2, 12-14 and 18-20 have been amended.  Claims 1-20 are still pending in this Application.  

Claim Objections
3.	Claim 1 is object to because the order of the words “to the add textual content to the digital image” that froms the limitation “receiving, by the at least one computing device, user input to the add textual content to the digital image, wherein the user input does not specify a position to place the textual content within the digital image”.  It would be written as “add the textual content to…”.
Claim 18 is objected to because it is not original:  Appropriate correction is required.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (US 20020073121 A1, hereinafter “Sano”) in view of Kobayashi et al. (US 20140198234 A1, hereinafter “Kobayashi”) and further in view of Yamamoto (US 20050012760 A1).
As to claim 1.  (Currently Amended) Sano discloses in a digital medium environment, a method for automatically positioning textual content within a digital image, the method comprising: 
obtaining, by at least one computing device, the digital image (Sano, see at least par. [0078], “the user sends the digital information of photos obtained from a scanner input or digital camera”); 
receiving, by the at least one computing device, user input to the add textual content to the digital image (Sano, see at least par. [0095], “inputs a text to be added to the text area”), wherein the user input does not specify a position to place the textual content within the digital image (Sano, see at least par. [0101], “This screen includes a text input area 2101 through which the user may input a text”); 
identifying, by the at least one computing device, a salient portion (Sano, see at least par. [0102], “when the user clicks a certain areas for modifying images, for example, an image area 2005”) and a non- salient portion of the digital image (see when the user clicks a certain area for inputting texts, for example, a text area 2004”); 
Sano does not disclose “automatically determining, by the at least one computing device, a placement region for the textual content within the non-salient portion of the digital image”.  However, Kobayashi teaches automatically determining, by the at least one computing device, a placement region for the textual content within the non-salient portion of the digital image (Kobayashi, see at least par. [0041], “a region determination unit that determines a text placement region in which the text data is placed in the image data”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Sano, in a digital medium environment, a method for automatically positioning textual content within a digital image, the method comprising: “automatically determining, by the at least one computing device, a placement region for the textual content within the non-salient portion of the digital image”, as taught by Kobayashi “provide a technology in which character information can be more flexibly added to a captured image.”, (Kobayashi, see par. [0018]).
Sano in view of Kobayashi does not disclose “modifying, by the at least one computing device, the digital image by positioning the textual content within the automatically determined placement region and scaling the textual content to fit within the automatically determined placement region; and outputting, by the at least one computing device, the modified digital image for display”.  However, Yamamoto teaches
modifying, by the at least one computing device, the digital image by positioning the textual content within the automatically determined placement region the position and the size of a text rendering region are automatically adjusted in accordance with the printable region of each printable medium, so that text and so on can be appropriately printed without manual adjustment of the text and so on.”) and scaling the textual content to fit within the automatically determined placement region (Yamamoto, see at least par. [0064], “allows the font size to be automatically adjusted such that the text 22 is rendered so as to fit into the specified text display region 23”); and
 outputting, by the at least one computing device, the modified digital image for display (Yamamoto, see at least par. [0065], “the text 22 fits into the text display region 23, the process proceeds to step S605. In step S605, the text 22 is rendered in the text display region 23 by centering, and the process ends”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to Sano in view of Kobayashi, in a digital medium environment, a method for automatically positioning textual content within a digital image, the method comprising: “modifying, by the at least one computing device, the digital image by positioning the textual content within the automatically determined placement region and scaling the textual content to fit within the automatically determined placement region; and outputting, by the at least one computing device, the modified digital image for display”, as suggested by Yamamoto, in order to “prevent the occurrence of character loss when characters are printed on a circular recording medium.”, (Yamamoto, see par. [0010]).
As to claim 2.  (Currently Amended) Sano in view of Kobayashi and further in view of Yomamoto further discloses wherein scaling the textual content to fit within the automatically determined placement region further comprises adjusting a font size of the textual content to fit within the automatically determined placement region (Yamamoto, see at least par. [0064], “allows the font size to be automatically adjusted such that the text 22 is rendered so as to fit into the specified text display region 23”).
As to claim 3. (Original) Sano in view of Kobayashi and further in view of Yomamoto further discloses wherein the scaling the textual content to fit within the placement region comprises at least one of: 
adjusting a font size of the textual content; adjusting a font type of the textual content; adjusting spacing between individual characters of the textual content; or aligning the textual content within the placement region (Koyama, see at least par. [0055], “the character font size is automatically changed so that the entire text 22 fits into the text display region 23.”).
As to claim 4. (Original) Sano in view of Kobayashi and further in view of Yomamoto further discloses wherein the salient portion of the digital image contains a salient object of the digital image (Kobayashi, see at least par. [0519], “determines the text superimposed region such that the text is superimposed on a non-important region in the image which is a region other than an important region in which a relatively important object is imaged, can be used.”).
As to claim 6. (Original) Sano in view of Kobayashi and further in view of Yomamoto further discloses wherein the placement region corresponds to a non-centered portion of the digital image (Kobayashi, see at least par. [0519], “a configuration which classifies a region in which a person is imaged as the important region and superimposes the text on a region within the non-important region which does not include the center of the image can be used”).
As to claim 7. (Original) Sano in view of Kobayashi and further in view of Yomamoto further discloses wherein the placement region for the textual content is automatically determined without receiving additional user input to specify a size or position of the textual content within the digital image (Yamamoto, see at least par. [0055], “based on the text display region 23 and the text 22, the character font size is automatically changed so that the entire text 22 fits into the text display region 23.”).
7.	Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (US 20020073121 A1, hereinafter “Sano”) in view of Kobayashi et al. (US 20140198234 A1, hereinafter “Kobayashi”), further in view of Yamamoto (US 20050012760 A1) and further in view of IWAYAMA (US 20110273474 A1).
As to claim 5. (Original) Sano in view of Kobayashi and further in view of Yomamoto does not disclose “wherein the modifying the digital image causes the textual content to be positioned within the placement region such that the salient object of the digital image is not obstructed by the textual content”.  However, IWAYAMA teaches wherein the modifying the digital image causes the textual content to be positioned within the placement region such that the salient object of the digital image is not obstructed by the textual content (IWAYAMA, see at least par. [0069], “The comment placement region detector 22 detects a region that is adjacent to the read object region and does not overlap with another object region or another comment placement region as the comment placement region for this object region on the basis of the read object region information.”).
wherein the modifying the digital image causes the textual content to be positioned within the placement region such that the salient object of the digital image is not obstructed by the textual content”, as taught by IWAYAMA, thereby to provide the image processing system, and more particularly, to a method in  which a method for automatically positioning textual content within a digital image to “establishes a character region in a position that does not overlap with the detected region and adds comment information to the established character region”, (IWAYAMA, see par. [0003]).

8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (US 20020073121 A1, hereinafter “Sano”) in view of Kobayashi et al. (US 20140198234 A1, hereinafter “Kobayashi”), in view of Yamamoto (US 20050012760 A1), further in view of Winder et al. (US 9830508 B1, hereinafter “Winder”) and further in view of CHIBA (US 20150370889 A1). 
As to claim 8. (Original) Sano in view of Kobayashi and further in view of Yomamoto does not disclose wherein the automatically determining the placement region for the textual content within the non-salient portion of the digital image further comprises: generating, by the at least one computing device, a saliency mask that defines the salient portion and a non-salient portion of the digital image”.  However, Winder teaches generating, by the at least one computing device, a saliency mask that defines the salient portion and a non-salient portion of the digital image (Winder, see col. 8, lines 24-26, “a mask is generated including a first pattern area associated with a textual object and a second pattern area associated with a graphical object”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Sano in view of Kobayashi and further in view of Yomamoto, in a digital medium environment, a method for automatically positioning textual content within a digital image, the method comprising: wherein the automatically determining the placement region for the textual content within the non-salient portion of the digital image further comprises: “generating, by the at least one computing device, a saliency mask that defines the salient portion and a non-salient portion of the digital image”, as suggested by Winder, thereby to provide the image processing system, and more particularly, to a method in which a method for automatically positioning textual content within a digital image that extracts text from a digital image including a graphical object. Moreover, a need exists for an improved system and method of data loss prevention that includes a workflow approval process based on text extracted from a digital image including a graphical object”, (Winder, see col. 2, lines 5-10).
Sano in view of Kobayashi, further in view of Yomamoto and further in view of Winder does not disclose “determining candidate placement regions within the non-salient portion of the digital image based on the saliency mask; calculating a placement score for each of the candidate placement regions within the non-salient portion of the digital image; calculating a placement score for each of the candidate placement regions within the non-salient portion of the digital image and selecting the placement region from the candidate placement regions based on the placement region having a highest calculated placement score of the candidate placement regions”.   However, CHIBA teaches
determining candidate placement regions within the non-salient portion of the digital image based on the saliency mask (CHIBA, see at least par. [0025], “the determination unit may calculate the feature quantity for each of a plurality of candidate regions extracted from the original target image containing the processing target, specify the category to which each candidate region belongs, and determine, for each candidate region, whether the candidate region is a text region based on a score corresponding to the candidate region”); 
calculating a placement score for each of the candidate placement regions within the non-salient portion of the digital image (CHIBA, see at least par. [0026], “the determination unit may calculate the feature quantity for each of a plurality of candidate regions extracted from the original target image containing the processing target, specify the category to which each candidate region belongs, and determine, for each candidate region, whether the candidate region is a text region based on a score corresponding to the candidate region”; and 
selecting the placement region from the candidate placement regions based on the placement region having a highest calculated placement score of the candidate placement regions (CHIBA, see at least par. [0024], “determine whether the original target image contains a text region based on a highest score among a plurality of scores corresponding to the plurality of candidate regions.”).  
determining candidate placement regions within the non-salient portion of the digital image based on the saliency mask; calculating a placement score for each of the candidate placement regions within the non-salient portion of the digital image; calculating a placement score for each of the candidate placement regions within the non-salient portion of the digital image and selecting the placement region from the candidate placement regions based on the placement region having a highest calculated placement score of the candidate placement regions”, as taught by CHIBA, thereby to provide the image processing system, and more particularly, to a method in  which a method for automatically positioning textual content within a digital image further include a determination unit configured to determine whether a processing target having the additional attribute contains a text region based on the category information corresponding to the additional attribute (CHIBA, see par. [0027]).
9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (US 20020073121 A1, hereinafter “Sano”) in view of Kobayashi et al. (US 20140198234 A1, hereinafter “Kobayashi”), further in view of Yamamoto (US 20050012760 A1) and further in view of Kokemehr et al. (US 10049477 B1, hereinafter “Kokemehr”).
As to claim 9. (Original) Sano in view of Kobayashi and further in view of Yomamoto does not disclose “wherein the placement scores are calculated for each of the candidate; and a proximity of the respective candidate placement region to a salient object of the digital image contained in the salient portion of the digital image”.  However, Kokemohr teaches wherein the placement scores are calculated for each of the candidate placement regions based on a size of the respective candidate placement region (Kokemohr, see at least col. 18, and lines 29-31 “The size of candidate image areas can also be examined. For example, larger candidate areas can allow the generated text to have a larger size while smaller candidate areas may require the generated text to be of a smaller size. In some implementations, one or more of these image characteristics can be individually scored based on its suitability for placement of generated text) and a proximity of the respective candidate placement region to a salient object of the digital image contained in the salient portion of the digital image (Kokemohr, see col. 18, lines 12-18, “the image for candidate areas of the image having particular types of features or areas known to be suitable for displaying text without obscuring prominent features of the image. For example, the method can examine the image for an area of clear sky (e.g., using image recognition techniques) that is sufficiently large to fit the generated text”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Sano in view of Kobayashi and further in view of Yomamoto, in a digital medium environment, a method for automatically positioning textual content within a digital image, the method comprising: “wherein the placement scores are calculated for each of the candidate; and a proximity of the respective candidate placement region to a salient object of the digital image contained in the salient portion of the digital image”, as taught by Kokemehr, thereby to providing display of a user interface responsive to second user input, and means for providing . 
10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (US 20020073121 A1, hereinafter “Sano”) in view of Kobayashi et al. (US 20140198234 A1, hereinafter “Kobayashi”), further in view of Yamamoto (US 20050012760 A1) and further in view of Kokemehr et al. (US 10049477 B1, hereinafter “Kokemehr”) and further in view of Chaudhri et al. (US 20170336926 A1, hereinafter “Chaudhri”).
As to claim 10. (Original) Sano in view of Kobayashi and further in view of Yomamoto and further in view of Kokemehr further disclose further comprising: 
receiving, by the at least one computing device, additional user input to add additional textual content to the digital image (Kokemehr, see at least col. 24, lines 44-52, “the user text can be indicated by the user to become the entire text in the image, e.g., to replace all existing generated text (and previously added user text) in the image. In another example, the user text can be indicated by the user to modify existing generated text in the image, e.g., replace one or more portions of generated text determined in block 306 (and/or previous user text) with at least a portion of the input user text. In another example, the user text can be indicated by the user to be added to existing generated text and user text in the image”); 
automatically determining, by the at least one computing device, an additional placement region for the additional textual content within the digital image (Sano, see at least par. [0101], “when the user clicks a certain area for inputting texts, for example, a text area 2004 (Step S249)…  This screen includes a text input area 2101 through which the user may input a text”); and 
Sano in view of Kobayashi, further in view of Yomamoto and further in view of Kokemehr does not disclose “modifying, by the at least one computing device, the digital image by positioning the textual content within the additional placement region while maintaining the textual content within the placement region of the digital image”.  However, Chaudhri teaches: 
modifying, by the at least one computing device, the digital image by positioning the textual content within the additional placement region while maintaining the textual content within the placement region of the digital image (Chaudhri, see at least par. [0603], “applying the effect to at least one message region other than the first message region includes temporarily ceasing to display message regions other than the first message region while maintaining display of the first message region (e.g., with the ceasing unit 1722).”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Sano in view of Kobayashi, further in view of Yomamoto and further in view of Kokemehr, in a digital medium environment, a method for automatically positioning textual content within a digital image, the method comprising: “modifying, by the at least one computing device, the digital image by positioning the textual content within the additional placement region while maintaining the textual content within the placement region of the digital image”, as taught by Chaudhri, thereby to provide electronic devices with displays and touch-sensitive surfaces, and more particularly to improved methods and interfaces for applying an .
11.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (US 20020073121 A1, hereinafter “Sano”) in view of Kobayashi et al. (US 20140198234 A1, hereinafter “Kobayashi”), in view of Yamamoto (US 20050012760 A1), in view of Kokemehr et al. (US 10049477 B1, hereinafter “Kokemehr”), further in view of Chaudhri et al. (US 20170336926 A1, hereinafter “Chaudhri”) and further in view of OHMURA (US 20170199632 A1).
As to claim 11. (Original) Sano in view of Kobayashi, further in view of Yomamoto and further in view of Kokemehr and further n view of Chaudhri further disclose, further comprising: 
receiving, by the at least one computing device, additional user input to adjust a view of the modified digital image with the textual content (Chaudhri, see at least par. [0638], “input of a second message in the message-input area (e.g., second message 5172 in message input area 5100, as shown in FIG. 5CY), and while the second message is displayed in the message-input area”);
modifying, by the at least one computing device, the adjusted digital image by repositioning the textual content within the new placement region of the new- salient portion of the adjusted digital image (Kokemehr, see at least col. 10, lines 1-10, “the user text may modify the generated text, e.g., replace at least a portion of the generated text with at least a portion of the user text, thereby providing refined text that includes the user text and remaining portion(s) of the generated text…  Similarly to the generated text, refined text can be added to the image by modifying image pixels, and/or can be one or more separate visual objects positioned in particular locations in the image and displayed over portions of the image”).
Sano in view of Kobayashi, further in view of Yomamoto and further in view of Kokemehr and further n view of Chaudhri do not disclose “identifying, by the at least one computing device, a new salient portion and a new non-salient portion of the adjusted digital image automatically determining, by the at least one computing device, a new placement region for the textual content within the new non-salient portion of the digital image”.  However, OHMURA teaches:
identifying, by the at least one computing device, a new salient portion and a new non-salient portion of the adjusted digital image (OHMURA, see at least par. [0092], “When a user is allowed to produce a layout pattern, the display control apparatus 100 may allow a user to, for example, customize a region where text is displayed so that the font size is changed, the second and following rows are displayed, or a part of the text is omitted, or customize a region where an image is displayed so that the size of the display allowable region is changed”); 
automatically determining, by the at least one computing device, a new placement region for the textual content within the new non-salient portion of the digital image (OHMURA, see at least par. [0070], “FIG. 4C shows the layout pattern 200 which has a region where an image is to be displayed as a main display region 210, and two sub-display regions 220a and 220b to the right of and next to the main display region 210. Of course, the layout pattern 200 is not limited to those shown in FIGS. 4A to 4C”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Sano in view of Kobayashi, further in view of Yomamoto and further in view of Kokemehr, in a digital medium environment, a method for automatically positioning textual content within a digital image, the method comprising: identifying, by the at least one computing device, a new salient portion and a new non-salient portion of the adjusted digital image automatically determining, by the at least one computing device, a new placement region for the textual content within the new non-salient portion of the digital image”, as taught  by OHMURA, thereby to provide the image processing system, and more particularly, to a method in  which improved display control apparatus, display control method, and computer program capable of automatically optimizing and displaying objects having various forms in a system having high layout flexibility, can be provided (OHMURA, see par. [0011]).

12.	Claims 12-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Winder et al. (US 9830508 B1, hereinafter “Winder”) in view of CHIBA (US 20150370889 A1) and further in view of Yamamoto (US 20050012760 A1).
As to claim 12. (Currently Amended) Winder disclose a text positioning system comprising: 
an image saliency module implemented at least partially in hardware of at least one computing device to generate a saliency mask that defines a salient portion and a non-salient portion of a digital image (Winder, see col. 8, lines 24-26, a mask is generated including a first pattern area associated with a textual object and a second pattern area associated with a graphical object”); 
a placement module implemented at least partially in hardware of the at least one computing device to determine candidate placement regions within the non- salient portion of the digital image based on the saliency mask (Winder, see at least par. [0075], “identify regions of the first binary threshold image that include a high concentration of changes in pixel intensity. The higher the frequency of changes in pixel intensity within a predetermined region, the higher the potential that the region of the digital image includes a textual object. When variations in pixel intensity values are within a predetermined range of frequency, the region of the first binary threshold image is identified as potentially including a textual object.”); 
Winder does not disclose “a scoring module implemented at least partially in hardware of the at least one computing device to calculate a placement score for each of the candidate placement regions within the non-salient portion of the digital image; and a mapping module implemented at least partially in hardware of the at least one computing device to select a placement region from the candidate placement regions based on the placement scores’.  However, CHIBA taught:
a scoring module implemented at least partially in hardware of the at least one computing device to calculate a placement score for each of the candidate placement regions within the non-salient portion of the digital image (CHIBA, see at least par. [0026], “the determination unit may calculate the feature quantity for each of a plurality of candidate regions extracted from the original target image containing the processing target, specify the category to which each candidate region belongs, and determine, for each candidate region, whether the candidate region is a text region based on a score corresponding to the candidate region”); and 
a mapping module implemented at least partially in hardware of the at least one computing device to select a placement region from the candidate placement regions based on the placement scores (CHIBA, see at least par. [0024], “determine whether the original target image contains a text region based on a highest score among a plurality of scores corresponding to the plurality of candidate regions.”), and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Winder, in a digital medium environment, a text positioning system comprising: “a scoring module implemented at least partially in hardware of the at least one computing device to calculate a placement score for each of the candidate placement regions within the non-salient portion of the digital image; and a mapping module implemented at least partially in hardware of the at least one computing device to select a placement region from the candidate placement regions based on the placement scores”, as taught by CHIBA, thereby to provide the image processing system, and more particularly, to a method in  which a method for automatically positioning textual content within a digital image further include a determination unit configured to determine whether a processing target having the additional attribute contains a text region based on the category information corresponding to the additional attribute (CHIBA, see par. [0027]).
Winder in view of CHIBA do not disclose “to modify the digital image by positioning textual content within the selected placement region and automatically scaling the textual content to fit within the selected placement region”.  However, to modify the digital image by positioning textual content within the selected placement region (Yamamoto, see at least par. [0072], “the position and the size of a text rendering region are automatically adjusted in accordance with the printable region of each printable medium, so that text and so on can be appropriately printed without manual adjustment of the text and so on.”) and automatically scaling the textual content to fit within the selected placement region (Yamamoto, see at least par. [0064], “allows the font size to be automatically adjusted such that the text 22 is rendered so as to fit into the specified text display region 23”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Winder in view of CHIBA, in a digital medium environment, a text positioning system comprising: “to modify the digital image by positioning textual content within the selected placement region and automatically scaling the textual content to fit within the selected placement region”, as taught by Yamamoto, thereby to provide image display system, and more particularly to a method to “prevent the occurrence of character loss when characters are printed on a circular recording medium.”, (Yamamoto, see par. [0010]).
As to claim 13. (Currently Amended) Winder in view of CHIBA and further in view of Yamamoto further disclose wherein the mapping module is further configured to automatically scale the textual content to fit within the selected placement region by adjusting a font size of the textual content (Yamamoto, see at least par. [0064], “allows the font size to be automatically adjusted such that the text 22 is rendered so as to fit into the specified text display region 23”).  
As to claim 14. (Currently Amended) Winder in view of CHIBA and further in view of Yamamoto further disclose wherein the mapping module is configured to automatically scale the textual content to fit within the placement region by: 
adjusting a font size of the textual content (Yamamoto, see at least par. [0064], “allows the font size to be automatically adjusted such that the text 22 is rendered so as to fit into the specified text display region 23”); adjusting a font type of the textual content; adjusting spacing between individual characters of the textual content; or aligning the textual content within the placement region.  
As to claim 17. (Original) Winder in view of CHIBA and further in view of Yamamoto further disclose wherein the placement region for the textual content is automatically determined without receiving additional user input to specify a size or position of the textual content within the digital image (Yamamoto, see at least par. [0055], “based on the text display region 23 and the text 22, the character font size is automatically changed so that the entire text 22 fits into the text display region 23.”).  
As to claim 18. (Original) is rejected for the same rationale of claim 12.
As to claim 19. (Currently Amended) is rejected for the same rationale of claim 13.
As to claim 20. (Currently Amended) is rejected for the same rationale of claim 14.

13.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Winder et al. (US 9830508 B1, hereinafter “Winder”) in view of CHIBA (US 20150370889 A1) and .
As to claim 15. (Original) Winder in view of CHIBA and further in view of Yamamoto further does not disclose “wherein the mapping module modifies the digital image to cause the textual content to be positioned within the placement region such that a salient object of the digital image is not obstructed by the textual content”.  However, IWAYAMA teaches wherein the mapping module modifies the digital image to cause the textual content to be positioned within the placement region such that a salient object of the digital image is not obstructed by the textual content (IWAYAMA, see at least par. [0069], “The comment placement region detector 22 detects a region that is adjacent to the read object region and does not overlap with another object region or another comment placement region as the comment placement region for this object region on the basis of the read object region information.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Winder in view of CHIBA and further in view of Yamamoto, the text positioning system comprising: “wherein the mapping module modifies the digital image to cause the textual content to be positioned within the placement region such that a salient object of the digital image is not obstructed by the textual content”, as taught by IWAYAMA, in order to “establishes a character region in a position that does not overlap with the detected region and adds comment information to the established character region”, (IWAYAMA, see par. [0003]).

16 is rejected under 35 U.S.C. 103 as being unpatentable over Winder et al. (US 9830508 B1, hereinafter “Winder”) in view of CHIBA (US 20150370889 A1) and further in view of Yamamoto (US 20050012760 A1) and further in view of Kokemohr et al. (US 10049477 B1, hereinafter “Kokemohr”).
As to claim 16. (Original) Winder in view of CHIBA and further in view of Yamamoto further disclose does not disclose “wherein the placement region corresponds to a non-centered portion of the digital image”.  However, Kohemohr teaches wherein the placement region corresponds to a non-centered portion of the digital image Kohemohr, see col. 31, lines 48-52 “Text 1004 shows an example text attribute of justification, where two lines of text are both fully-justified on left and right sides to align with straight vertical edges. Other variations can include left -aligned text, right aligned text, and center justified or center-aligned text. Sample 1004 also shows an example of different fonts on different text lines, with a non-bold font on the first text line and a bold font on the second text line”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Winder in view of CHIBA and further in view of Yamamoto further disclose, the text positioning system comprising: “wherein the placement region corresponds to a non-centered portion of the digital image”, as taught by Kokemehr, thereby to providing display of a user interface responsive to second user input, and means for providing display of a plurality of modified images based on the image, where each modified image is based on at least one characteristic of the set of characteristics, and each modified image can include the user text and a different visual style modification (Kokemehr, see col. 4, lines 16-22). 
20 is rejected under 35 U.S.C. 103 as being unpatentable over Winder et al. (US 9830508 B1, hereinafter “Winder”) in view of CHIBA (US 20150370889 A1) and further in view of Yamamoto (US 20050012760 A1) and further in view of Makela (US 20050229111 A1).
As to claim 20. (Currently Amended) Winder in view of CHIBA and further in view of Yamamoto further disclose does not disclose “wherein the automatically scaling the textual content modifying the digital image further comprises automatically aligning the textual content to fit within the selected placement region”.  However, Makela teaches wherein the automatically scaling the textual content modifying the digital image further comprises automatically aligning the textual content to fit within the selected placement region (Makela, see at least par. [0021], “If said selected area is indicated by an icon in said first representation, in said second representation its actual content may be presented. In said second representation, said selected area may be scaled to fit at least one dimension of a display, for instance the width of the display (scaling may also be done so that text is shown in its full size but forced to wrap to display width), or it may be scaled to its original size (possibly so that all text inside the area is forced to wrap to the display width and is, for example, left aligned).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Winder in view of CHIBA and further in view of Yamamoto further disclose, the text positioning system comprising: “wherein the automatically scaling the textual content modifying the digital image further comprises automatically aligning the textual content to fit within the selected placement region”, as taught by Mekela, thereby to provide a method, a computer program, a computer program product, a device and a system for an improved presentation of large pages on small displays (Makela, see par. [0013]).

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIM THANH T TRAN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612